DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7 and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim limitation, “wherein the graphene consists essentially of carbon” appears to be new matter because (1) there is no support in the disclosure, (2) applicant obtains graphene from soybean oil and in presence of atmospheric air at 8000C, which means graphene could contain graphene oxide, and (3) applicant makes such an argument in the response of 10/25/22.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7 and 42-47 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative as obvious over,  Kim et al, SCIENCE VOL 342 4 OCTOBER 2013, with evidence from Garlow et al, “Large-Area Growth of Turbostratic Graphene on Ni(111) via Physical Vapor Deposition,” Scientific Reports | 6:19804 | DOI: 10.1038/srep19804, January 29, 2016..
	Kim teaches a graphene membrane having graphene sheets randomly and irregularly oriented in layers (a few layers, which means >2 layers), with pore size range (inter-layer spacing) – 0.355 nm (third column, page 91). The binding support of PMMA is taught in Section 1.2 of supplemental material. This section also specifically states that the membrane is graphene. Notwithstanding, the claim is only limited by “wherein the graphene consists essentially of carbon” which, by MPEP 2111.03, is open-ended. Therefore, graphene oxide can read on graphene. Also, “the graphene comprise essentially of carbon” does not further limit the claim, because applicant is only defining graphene, which is an allotropic form of carbon 

    PNG
    media_image1.png
    455
    607
    media_image1.png
    Greyscale

Picture above: Schematic picture of layers of graphene crystal domains in Fig. S1 (a), Supplementary, page 8, of Kim.


    PNG
    media_image2.png
    703
    959
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    229
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    401
    396
    media_image4.png
    Greyscale

Fig. 2(c) of Garlow (left) showing graphene layers over Ni foil;  red demarcation line between graphene and Ni (see the original paper for clarity). Fig. 2 A of Kim (right) for comparison.
	
Regarding the overlapping layers: first, the method of making is similar to that of the applicant – growing graphene oxide crystals on nickel or copper film from a vapor source (applicant has soybean oil as the carbon source, while the reference has hydrogen/methane. The examiner believes the carbon source would not make any difference, but would welcome applicant’s observations on this.) Therefore the formation of graphene crystals and their overlap would be inherent. Second, the schematic for graphene membrane presented by Kim copied herein depicts such overlapping passages. Third, Kim has graphene membranes also formed by reducing graphene oxide from the graphene oxide membrane, which by applicant’s arguments, is multi-layered. Fourth, Figs. 1, 2 and 4 of Kim show the layered structure in SEM, TEM and AFM images. Fifth, Garlow et al teaches that CVD deposition produces turbostratic graphene, which has the structure applicant describes in the disclosure. See Garlow, fig. 2, showing the layers of graphene domain. This is same as in applicant’s disclosure at page 15, lines 15-24. These are evidences of inherency. MPEP 2112.
The intended use is for gas separation. Kim also teaches that water molecules permeate the graphene membrane faster than expected. This means the inter-layer pores are continuous. Support membrane is polysulfone or PTMSP. See the figure copied herein.
Applicant’s binder is also similarly removed in the disclosure as taught by Kim. 

Claims 42-47: the width as claimed is the overlap portion (applicant’s fig. 10) of two adjoining graphene crystals, the length being the length of such overlap. The depth being the gas between them, or the pore size defined in Kim. While Kim fails to teach such width and length, they are inherent as shown by Garlow’s teaching of turbostratic graphene.

The arguments traversing are not persuasive, as explained in the rejection. Regarding the method two in Kim, first, applicant appears to ignore the graphene membrane taught by the reference, which is similar to applicant’s disclosure. Second, the method of making the membrane is not a patentable element in a product claim – MPEP 2113. Claims are anticipated by the reference as shown. Applicant also argues that the graphene film in the amended claim has non-carbon atoms from soybean oil. The only non-carbon atom in soybean oil is oxygen. Does this mean that after all, applicant’s claimed graphene has graphene oxide in it?
Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over,  Choi et al (US 2012/0255899), with evidence from Kim and Garlow as applied in rejection 1 above.
Choi teaches overlapping layer of graphene membrane with interlayer spacing from 0.355 – 100 nm, the interlayer spacing can be adjusted as desired – see [0066] and fig. 3. Choi teaches in [0060] teaches that CVD deposited graphene is polycrystalline and turbostratic (See Garlow for further details of turbostratic graphene structure,) which is same as or similar to what applicant discloses. Choi in [0061] teaches functionalizing (having GO) to increase the inter-layer distances to improve gas permeability.  

    PNG
    media_image5.png
    391
    970
    media_image5.png
    Greyscale

	Support is microporous ([0071] and [0081); binder layer – [0082], which is PMMP in [0089] (similar to what applicant disclosed). See also [0044].
	Regarding the functional pore size range in Choi, see [0064], the interlayer spacing is, or can be, <0.5 nm. That is, functionally it can be between 0.34 – 0.5 nm. Additionally, [0067] teaches about tailoring the pore size for gas separation functions. Additional evidence can be found in Kim et al, which teaches interlayer spacing as 0.355 nm or between 0.6-1 nm.  Graphene layers are shown as overlapping in the fig. 3 copied above. These appear to show that this inter-layer spacing appears to be a material property which is inherent. It is also observed that with a spacing of 0.34 nm, one cannot distinguish if it is the overlapping grain boundary of the same graphene flake, or between two different graphene flakes.

Claims 42-47: the width as claimed is the overlap portion (applicant’s fig. 10) of two adjoining graphene crystals, the length being the length of such overlap. The depth being the gas between them, or the pore size defined in Choi. While Choi fails to teach such width and length, they are inherent as shown by Garlow’s teaching of turbostratic graphene.
Response to Arguments
	Arguments are not persuasive, and are addressed in the rejection. Claim 1 is not broader than previously presented. From the disclosure, it appears that the “layer of graphene” is the graphene crystals randomly grown from the vapor deposition process, which is same as, or similar to, the teaching in Kim and Choi. Choi explicitly teaches this in [0060]. Such layers of graphene domains would inherently form in Kim’s process as well, as crystals of graphene randomly deposit and grow from decomposition of methane. Kim shows TEM pictures of the graphene films, which appear similar to that in applicant’s disclosure. Applicant’s explanation of the overlap and the pores is only based on the interpretation of TEM pictures (page 31) and figures 8-10. From the disclosure and the claims, this “layer of continuous graphene” has overlay gaps in the range 0.34-3 nm. 
MPEP 2112-I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777